Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered March 31, 2000, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he received the effective assistance of counsel (see People v Ford, 86 NY2d 397; People v Baldi, 54 NY2d 137; People v Cordes, 270 AD2d 430; People v Scalzo, 249 AD2d 494; People v Hall, 224 AD2d 710).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J.P., Altman, Florio and Feuerstein, JJ., concur.